Citation Nr: 0103656	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased original disability 
evaluation for postoperative tear of the left medial 
collateral ligament (MCL) rated 10 percent from October 1, 
1991 and 20 percent from October 20, 1994.

2.  Entitlement to an increased original disability 
evaluation for residuals of compression fracture C4-5 and C5-
6 with degenerative changes rated 10 percent from November 
25, 1991 and 20 percent from October 20, 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1991 and 
March 1992 issued by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In August 1991 
the RO granted service connection for tear of a left MCL post 
operative and assigned a zero percent evaluation effective 
August 20, 1983.

By rating decision of March 1992 the veteran was granted a 
temporary 100 percent one month convalescence period from 
August 19, 1991 to September 30, 1991, following left knee 
surgery.  Thereafter, from October 1, 1991, the zero percent 
evaluation was continued.  The veteran was notified of the 
RO's determination in April 1991.

In addition, in pertinent part, in March 1992 the RO denied 
the veteran's claim of entitlement to service connection for 
a neck injury.  The veteran filed a timely notice of 
disagreement in May 1992 with the RO's determination 
regarding a left knee disability and the denial of service 
connection for a neck injury.

By rating decision of August 1992, the RO assigned a 10 
percent disability evaluation from October 1, 1991 for the 
veteran's left knee disability.  Subsequent rating decisions 
in January 1995 and January 1996 affirmed the 10 percent 
disability evaluation for the veteran's left knee disability.

The Board notes that the veteran's timely filed notice of 
disagreement in May 1992 was not followed by a statement of 
the case.  Instead, in a January 1995 rating decision, the RO 
granted service connection for residuals of compression 
fracture, C6 with degenerative changes, claimed as neck 
injury, and assigned a 10 percent evaluation effective 
November 25, 1991, the date of the veteran's claim for 
service connection for a neck injury.  The veteran filed 
notice of disagreement with this determination in January 
1995.  In January 1996 the RO issued a statement of the case, 
in pertinent part, on the issues of increased evaluations for 
left knee and cervical spine disabilities.

The veteran provided testimony at a Board hearing in 
September 1997.  A transcript of that hearing is of record.  
The Board in January 1998 remanded the case for additional 
development.

The Board notes that in the January 1998 remand, inter alia, 
the issues of whether the RO in an August 1991 rating 
decision committed clear and unmistakable error in assigning 
a noncompensable disability evaluation for a left knee 
disability was referred to the RO for further development.  A 
careful review of the claims file reveals that the RO 
notified the veteran by letter in May 1998 regarding the 
issue of clear and unmistakable error and requested 
specificity of the factual or legal errors believed to exist 
with the rating decision in question.  The veteran responded 
in a letter to the RO in June 1998.  The RO has taken no 
further action on this issue and it is again referred to the 
RO for the appropriate adjudicatory action.

In September 2000, the RO increased the disability 
evaluations for left knee disability and cervical spine 
disability to 20 percent effective October 20, 1994.  In 
addition, the RO granted service connection for right upper 
extremity weakness as secondary to the service-connected 
disability of residuals of compression fracture C4-5 and C5-6 
with degenerative changes and assigned a 20 percent 
evaluation effective October 20, 1994.  In this instance, 
there was a full grant of the benefit sought.  If the veteran 
disagrees with the evaluation or effective date assigned he 
must submit notice of disagreement to the RO.  This claim is 
not considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The case 
has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Medical evidence demonstrates that from February 22, 1991 
to September 12, 1993 the veteran's postoperative tear of the 
left MCL was productive of slight impairment.

2.  Medical evidence demonstrates that from September 13, 
1993 through October 19, 1994 the veteran's postoperative 
tear of the left MCL was manifested by limitation of motion 
and moderate functional impairment.

3.  Medical evidence demonstrates that from October 20, 1994 
the veteran's postoperative tear of the left MCL was 
manifested by appreciable functional limitation in weight 
bearing and balance.

4.  Medical evidence demonstrates that from November 25, 1991 
through October 5, 1998 the veteran's residuals of 
compression fracture C4-5 and C5-6 with degenerative changes 
was manifested by slight to moderate limitation of motion.

5.  Medical evidence demonstrates that from October 6, 1998 
marked functional loss and pain manifested the veteran's 
residuals of compression fractures C4-5 and C5-6 with 
degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 10 percent 
from February 22, 1991 to September 12, 1993 for 
postoperative tear of the left MCL have been met.  
38 U.S.C.A. §§ 1155, 5l07 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257, 5261 (2000).

2.  The criteria for an original evaluation of 20 percent 
from September 13, 1993 to October 19, 1994 for postoperative 
tear of the left MCL have been met.  38 U.S.C.A. §§ 1155, 
5l07 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257, 5261 (2000).

3.  The criteria for an original evaluation of 30 percent 
from October 20, 1994 for postoperative tear of the left MCL 
have been met.  38 U.S.C.A. §§ 1155, 5l07 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).

4.  The criteria for an initial evaluation of 20 percent from 
November 25, 1991 through October 5, 1998 for residuals of 
compression fracture C4-5 and C5-6 with degenerative changes 
have been met.  38 U.S.C.A. §§ 1155, 5l07 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5290 (2000).

5.  The criteria for an evaluation of 30 percent from October 
6, 1998 for residuals of compression fractures C4-5 and C5-6 
with degenerative changes have been met.  38 U.S.C.A. 
§§ 1155, 5l07 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Postoperative Tear of the Left MCL

Service medical records reveal that the veteran reported a 
"trick" or locked knee on examination for reenlistment in 
August 1979.  In November 1982 he complained of pain and 
swelling in his left knee and reported that while playing 
touch football he made a sharp turn and fell and his knee 
buckled underneath him.  On examination of the left knee, 
there was marked effusion and pain upon palpation.  There was 
also pain on full flexion and extension.  Slight redness was 
noted.  X-ray revealed no fracture and no abnormality.  The 
diagnosis was second-degree MCL tear.  Follow-up examination 
in January 1983 shows ranges of motion of the left knee from 
0 to 110 degrees prone and 0 to 95 degrees sitting.  At that 
time there was minimal swelling and no redness in the left 
knee.  The left knee was nontender to palpation and stable.

A February 1983 medical record shows the veteran complained 
of pain over his kneecap with exercise.  It was noted that he 
sustained MCL tears nine months prior, that he was treated 
with a cast and had gone to physical therapy for knee and 
quad strengthening exercises.  He reported that his knee had 
been "locking up" for the previous six weeks.  On 
examination, there was a positive McMurray's, history of 
locking for six weeks, medial joint-line tenderness and no 
effusion, instability or anterior drawer.  The diagnosis was 
medial meniscus tear.

In July 1983, medical records from the orthopedic service 
indicated that the veteran had a history of documented 
second-degree tear of the MCL of the left knee since 1982 and 
experienced popping and locking of the left knee.  Physical 
examination showed a positive McMurray's and positive medial 
joint-line tenderness.  The diagnosis was left medial 
meniscus tear.

On his application for VA disability compensation received in 
June 1991, and on the initial VA examination that followed, 
the veteran did not list any sources of medical treatment for 
the knee after his separation from military service.  VA 
records beginning on February 22, 1991 include X-rays of the 
left knee taken in February 1991 showed no abnormality of the 
bones associated joints or soft tissue structures.  The 
impression was normal study.  It was noted that he complained 
of pain and popping of the knee.  His left knee complaints 
were noted on several subsequent outpatient visits through 
July 1991.

The veteran underwent VA examination in July 1991.  At that 
time, he reported that his left knee locks, pops and hurts 
when it is bent or twisted and hurts in cold weather or after 
a rain.  On objective examination, his left knee was painful 
on motion and on straight leg raising.  His patella moved 
freely.  His left knee flexed to 130 degrees with discomfort.  
He experienced pain in running or going up and down steps and 
weather changes caused aching.  The diagnosis was residual of 
left knee injury with pain.  

In August 1991 the veteran underwent left knee arthroscopic 
surgery as an outpatient.  His postoperative treatment 
included three weeks of rehabilitation.

The RO in August 1991 granted service connection for a tear 
of the left MCL, postoperative.  The RO determined that there 
was no evidence of decreased range of motion, instability or 
other evidence of decreased function that would warrant a 
compensable evaluation.  The RO assigned a noncompensable 
evaluation from August 20, 1983, the date following the 
veteran's discharge from military service.

A September 1991 letter by the veteran's doctor, 
(orthopedic), disclosed that the length of the veteran's 
convalescence as a result of his left knee arthroscopy would 
be approximately 4 to 6 weeks.  Progress notes of September 
1991 reveal the veteran complained of pain on increased range 
of motion with therapy and continued mild swelling.  
Examination revealed no erythema and minimal effusion.  Range 
of motion was 100 percent of normal with minimal pain at full 
flexion and mild pain at full extension.  His gait was 
minimally antalgic.  His strength was 5/5.  The diagnosis was 
healing left arthroscopic removal of medial meniscus debris.

In November 1991 the veteran complained of medial pain in his 
knee and weakness with using stairs.  On examination of the 
left knee, range of motion was normal; there was no joint 
laxity or effusion.  There was tenderness to palpation of 
medial joint-line and patellar tendons.  The diagnosis was 
status post medial meniscus tear and debridement.

Progress notes of January 1992 revealed the veteran's 
complaints of left knee swelling.  On examination there was 
no apparent swelling or fluid on the left knee.  There was 
full range of motion and left quad strength was 4+/5.  The 
veteran's gait was normal and his knee was nontender.  It was 
reported also that he was walking without a cane.

Vocational consultation records of March 1992 indicated that 
work as an electrical technician was a reasonable goal for 
the veteran.  It was recommended that he not perform tasks 
involving much kneeling, heavy lifting, crouching or 
activities involving craning the neck.  It was noted that 
deskwork was suitable.

In March 1992 the RO granted a temporary 100 percent 
evaluation for a one-month convalescence period from August 
19, 1991 to September 30, 1991.  In August 1992, the RO 
granted an increased evaluation of 10 percent for the 
veteran's service-connected left knee disability effective 
from October 1, 1991.

In November 1992 it was noted that the veteran had bilateral 
click at 10 degrees extension.  All ligaments were stable.  
There was no effusion.  There was slight medial joint-line 
tenderness.  X-rays were normal.  The diagnosis was 
retropatellar pain syndrome.  The treatment recommended was 
muscle rehabilitation and he was prescribed Motrin 800 three 
times a day.

In December 1992, examination showed the veteran had full 
range of motion of the left knee with minimum crepitus and 
mild tenderness to palpation over the anterior medial 
meniscus.  There was collateral stability, no anterior or 
posterior drawer, no McMurray's, and strength was within 
normal limits.  The diagnosis was status post-left knee 
arthroscopic surgery.  The veteran's knees showed no evidence 
of instability and McMurray's was negative, so there was 
doubt whether there was further meniscal tear.  He was also 
diagnosed with patello-femoral compression syndrome, left 
greater than right.

In April 1993, examination of the veteran's left knee 
revealed a small effusion and minimal crepitus.  There was no 
immobility.  There was tenderness over the medial patella and 
medial tibial plateau.  The diagnosis was left patella 
exacerbation with no ligamentous instability.  

In June 1993 the veteran complained of severe pain of the 
left knee.  Examination revealed negative findings.  X-rays 
of the left knee showed no evidence of bony deformity or 
joint effusion.  There was no evidence of marginal erosions 
or significant osteophyte formation.  There was slight 
narrowing of the lateral compartment.

Progress notes in August 1993 show that the veteran's knee 
remained painful and the joint-line and patella was 
exquisitely tender.  X-rays of the left knee revealed minimal 
narrowing of the knee joint.  An early spur was seen on the 
lateral intercondylar eminence.  There was no definite 
evidence of removal of the medial meniscus.  The medial 
anterior view demonstrated one faint linear area of contrast, 
which may represent a skyline view.  There was no definite 
evidence of a patellofemoral compartment syndrome or 
chondromalacia.  The findings were suggestive of a subtle 
tear in the medial meniscus.  Arthroscopy and or magnetic 
resonance imaging (MRI) were recommended for further 
evaluation. 
In September 1993 the veteran had arthroscopy of the left 
knee and normal findings were indicated.

VA examination for joints conducted in October 1993 revealed 
the veteran's subjective complaints of weak lower 
extremities, chronic pain and walking with a limp.  He 
reported that he could not climb stairs and carry over ten 
pounds.  He also reported that he drives with difficulty.  On 
examination, swelling was indicated.  It was noted that he 
had grossly impaired range of motion of the knee and pain on 
any motion.  He had flexion to 80 degrees (60 degrees short) 
and extension to 110 degrees (70 degrees short).  It was 
further noted that due to pain, he could not do any maneuvers 
other than simple attempts to extend and flex.  He was 
diagnosed with status post cartilage reconstruction of the 
left knee.

In May 1994 the veteran was seen at VA Medical Center (MC) 
for a swollen and painful left knee for the previous 4 days.  
Examination revealed bursal enlargement at left medial 
patella, mild to moderate tenderness, no heat, negative 
drawer sign and no gross instability.  The diagnoses were 
musculoskeletal pain and rule out bursitis.  X-rays of the 
left knee showed no soft tissue abnormality.  There was no 
bone or joint abnormality.  The diagnosis was normal left 
knee.

VA examination of the joints in October 1994 revealed knee 
deformity and hypersensitivity on medial aspect.  There was 
no swelling and no lateral instability.  Flexion of the left 
knee was 100 degrees and extension was 45 degrees and 
painful.  It was noted that the veteran could only extend up 
to 45 degrees short of full extension (zero).  The diagnoses 
were status post surgery torn left medial ligament and 
degenerative joint disease (DJD) left knee.  X-rays of the 
left knee showed minimal irregularity of the articular 
surface of the left medial compartment, which may be 
secondary to early degenerative change.  The diagnosis was 
essentially negative knees.  

A November 1994 VAMC medical record shows that on 
examination, the veteran's gait was decreased with weight 
bearing.  His left knee had good stability, no effusion and 
no drawer.  There was a positive McMurray's indicating 
lateral meniscus tear and mild crepitus.  The diagnosis was 
chronic left knee pain and questionable meniscal tear.

VA re-examination of the left knee in December 1994 showed 
flexion to 100 degrees and full extension.  The diagnosis was 
left knee pain and normal x-ray.

MRI of the left knee taken in March 1995 revealed horizontal 
tear of the posterior horn medially with degenerative changes 
of the posterior horn laterally.  There was a small joint 
effusion.  No other significant abnormalities were noted. 

Progress notes in October 1995 showed the left knee with 
positive patella instability.  There was negative drawer 
sign.  There was medial joint line tenderness, no effusion, 
edema or warmth.  The diagnosis was left medial meniscal 
tear.

Progress notes in November 1995 indicated that the veteran 
received a left knee brace and was very pleased and was 
becoming more active.  The diagnosis, in pertinent part, was 
left medial meniscal tear and continue brace use.

At his personal hearing in September 1997 the veteran 
testified that he continues to have locking, popping, pain, 
twisting, hyperextension, and instability of his left knee.  
He further testified that his left knee gives-out and he 
wears a full-length brace on his knee in order to maneuver.  
He stated that he wears his brace at all times except at 
night when he goes to bed.  Hearing Transcript (Tr.), p. 10.  
He also stated that he has constant pain in his left knee and 
he rated his pain as a 10 plus on a scale from 1 to 10 with 
10 being the highest.  He reported that the pain is all 
around the general area of his kneecap and he has stiffness 
of his left knee.  He reported also that the weather affects 
his knee to the point where he cannot walk or bend it and 
when he does walk, the pain is severe.  Tr., p. 11.  He 
stated that he has problems ascending and descending stairs.  
He further stated that over the years, his left knee has 
given-way every day.  Tr., pp. 12-13.  He stated that he has 
problems with prolonged standing.  Tr., p. 13.  The veteran 
stated that he has arthritis of the left knee and a diagnosis 
by a physician should be in the records.  Tr., p. 24.

In December 1997, examination of the veteran's knee revealed 
that he walked with a limp and range of motion of the left 
knee was from 5 to 120 degrees.  The veteran complained of 
constant pain that worsened with activity.  He was diagnosed 
with bilateral knee DJD, left greater than right.

On VA examination conducted in October 1998 the examiner 
noted that the veteran's records were reviewed.  The veteran 
reported he had pain, weakness, stiffness, swelling and heat 
in his knee.  He noted giving-way, locking and fatigability.  
He stated that every 3 to 4 months he has a flare-up, which 
lasts one to two weeks and the flare-up is brought on by 
weather.  He reported that he currently works as a 
landscaper; and, he has held that job for the past 18 to 19 
months.  He has missed approximately 30 days of work because 
of his knee.

On physical examination, his left knee had a mild anterior 
and anteromedial drawer test.  His medial lateral ligaments 
were okay.  He had pain over the medial joint line, 
consistent with meniscal pain.  He had pain with McMurray's-
type testing.  He had atrophy of the left thigh.  Range of 
the left knee motion was 0-degree of extension to 122 degrees 
of flexion.  There was no effusion, edema, redness, heat or 
abnormal movement.  Limitation was mainly due to his 
complaints of pain.  His diagnosis was tear of the posterior 
medial meniscus.  

The examiner noted that according to the veteran's statement 
his left knee disability caused weakened movement, 
fatigability and incoordination.  The examiner maintained 
that no comment could be made on the severity of such 
manifestations, since they are purely subjective.

In a December 1998 addendum to the October 1998 VA 
examination, the examiner noted that normal range of motion 
of the knee is flexion 0 to 140 degrees and extension 0 
degrees.  The examiner noted that the veteran has a moderate 
extent of disability with his continued knee problems of 
moderate limitation due to his torn left medial meniscus.  
His functional limitations due to his service-connected left 
knee disability include inability to squat, climb or balance 
normally.

In September 2000 the RO granted an increased evaluation to 
20 percent for the veteran's service-connected postoperative 
tear of the left MCL, effective October 20, 1994.  The 
effective date of October 20, 1994 was the date of the 
routine future examination upon which the rating of January 
1995 was based. 


Residuals of Compression Fracture C4-5 and C5-6 with 
Degenerative Changes

Service medical records in September 1980 reveal that during 
emergency room treatment, the veteran reported that he was 
involved in a wrestling match with a buddy.  His neck was 
forced in full flexion.  The veteran complained of pain from 
his neck to shoulder.  He was hospitalized for ten days.  On 
objective examination, his neck had range of motion that was 
painful and limited.  He had tenderness over C7 and over 
deltoid mass with muscle spasm.  He was diagnosed with 
cervical fracture of C6.  X-rays showed C-spine series 
fracture of the anterior vertebral body of C6.  During his 
hospitalization he was placed at bed rest and he had a hard 
cervical collar.  He was instructed to wear the cervical 
collar for 6 to 8 weeks.

X-rays in October 1980 showed change at C6, which appeared to 
be associated with a compression fracture.  X-rays in 
November 1980 showed mild compression of the anterior aspect 
of C6, which did not appear to be significantly changed.

An orthopedics report in November 1980 indicated the veteran 
was 8 weeks status post compression fracture of C6.  He had 
no complaints of pain or neurological symptoms.  Examination 
disclosed no tenderness about the neck and no motor or 
sensory neurological deficits in either arm.  X-ray revealed 
no loss of height in the compression fracture of C6.  The 
diagnosis was resolving fracture.

Medical records in July 1991 show the veteran complained of 
chronic neck pain with numbness and tingling.  Examination 
showed muscle spasm and spinal tenderness.  X-rays showed C4-
C5 and C5-C6 DJD with disc narrowing.  The diagnosis was 
possible cervical radiculopathy C5 or C6.

In October 1991 the veteran filed a claim for entitlement to 
service connection for a neck injury.  The RO denied his 
claim in March 1992 on the basis that service medical records 
did not show complaints, treatment or diagnosis or a neck 
condition.

Progress notes of November 1991 indicated the veteran 
reported neck tightness and midline pain of the right 
shoulder with radiation to right 4th and 5th paresthesia.  On 
examination of the neck there was a mild decrease in flexion 
and rotation.  There was no tenderness to palpation.  The 
diagnosis was degenerative disc disease (DDD) of the cervical 
spine.

Progress notes of January 1992 reveal the veteran had some 
decrease in forward and lateral flexion of neck.  There was 
tenderness diffusely over trapezius and levator scapulae 
bilaterally and no specific trigger points.  The diagnosis 
was DJD of the cervical spine, muscle spasm with right arm 
paresthesia.

Progress notes in March 1992 reveal the veteran was unwilling 
to move his neck in any direction due to pain.  His trapezius 
was tender bilaterally with trigger points in each.  His 
upper extremity strength was 5/5 and reportedly limited by 
pain in neck.  The diagnosis was worsened neck pain.  X-rays 
of the cervical spine showed the vertebrae had adequate 
height and the alignment was satisfactory.  The cervical 
lordosis was decreased.  There were degenerative changes with 
slight narrowing of C4-5 and C5-6 disc spaces.  At C5-6 level 
there was minimal foraminal encroachment bilaterally.  The 
diagnosis was degenerative changes.

In May 1992, the veteran filed notice of disagreement with 
the RO's March 1992 denial of his claim for entitlement to 
service connection for a neck injury.  

VA examination for spine conducted in October 1994 reveals 
that the veteran had permanent stiffness of the neck.  On 
examination, it was reported that he turned his neck slowly.  
There was no fixed deformity and musculature of the back was 
normal.  He demonstrated forward flexion to 40 degrees and 
backward extension to 30 degrees.  Left lateral flexion was 
30 degrees and right lateral flexion was 20 degrees.  It was 
noted that most of the pain occurred with these maneuvers.  
He could rotate to the right and left to 60 degrees.  There 
was objective evidence of pain on motion with right and left 
lateral flexion.  He was diagnosed with status post fracture 
of C6, DJD and radiculopathy secondary to status post 
fracture of C6, DJD, right greater than left.

In May 1995 VAMC medical records showed the veteran reported 
continued symptoms of neck pain, paresthesias and weakness.  
He was diagnosed with cervical disease with possible 
radiculopathy.  MRI in June 1995 revealed DDD at C4-5 and C5-
6.  There was mild old anterior wedging of the C6 vertebral 
body and good alignment of the cervical vertebrae.  
Spondylosis disc protrusion was most pronounced at C5-6 
causing mild indentation upon the anterior aspect of the 
cervical cord at C4-5.  

Progress notes of October 1995 reveal the veteran complained 
that weather changes exacerbate his neck pain.  On 
examination, he had decreased range of motion secondary to 
neck pain.  He was diagnosed with cervical arthritis.

MRI of the cervical spine taken in September 1996 revealed a 
central and left paracentral bulge, which produces moderate 
stenosis of the canal at C4-5.  At C5-6 there was a central 
and left paracentral disc bulge on herniation, which produces 
mild canal narrowing.  Marrow signal was normal aside from 
reactive degenerative changes.  There was mild kyphosis at 
C5-6.  Alignment was otherwise normal.  The spinal cord 
appeared normal in size, shape and signal intensity.  The 
impression was mild multilevel degenerative changes.

Progress notes of November 1996 reveal motor strength was 5/5 
except for a slight decrease in biceps and triceps in the 
right upper extremity.  Grip appeared intact.  Range of 
motion in the neck was somewhat limited secondary to pain 
especially with rotation toward the right and with extension.  
The diagnosis was pain in the neck with radiation into the 
right arm, some numbness of the 2nd through 5th fingers and 
some disc bulge at C5-6 and C6-7.

At his personal hearing in September 1997, the veteran 
testified that he has pain that leads from the base of his 
scull, almost like a headache, to his temples.  He also has 
stiffness in his turning radius from left to right.  He has 
numbness in his right arm leading to his fingers with a 
constant tingling sensation.  On a scale of 1 to 10 with 10 
being the highest, the veteran rating the pain of his 
cervical spine at 10.  He reported that he has problems with 
pain radiating to his arms and shoulders.  
Tr., p. 16.  He also reported that he experiences muscle 
spasm of the neck and cervical spine.  Tr., p. 17.  He stated 
that he has problems turning his neck and has been put on 
restrictions because of the pain.  He uses his upper 
extremity to turn in order to see something on the side or 
behind him.  It affects his driving.  He cannot bend his neck 
back.  Tr., pp. 17-18.  He further stated that he cannot play 
sports such as basketball, soccer, football and baseball.  He 
said that he can ride a bike and swim.  Tr., p. 21. 

VA examination conducted in October 1998 revealed that the 
veteran does not have flare-ups.  He reported that he has a 
constant steady pain.  His symptoms are worse when he 
relaxes, sleeps, twists left or right, or extends his neck.  
His symptoms are better when he takes Naprosyn and a muscle 
relaxer.  He gets some numbness and tingling in his right 
more than the left arm and it runs from his shoulder all the 
way to his 4th and 5th fingers on the right side.  He 
complained of pain, weakness, stiffness, fatigability and 
lack of endurance.  He also reported that he reinjured his 
neck the previous week. 

On physical examination, he could flex his neck 54 degrees, 
extend 24 degrees, right twist 38 degrees, left twist 64 
degrees, right tilt 22 degrees and left tilt 18 degrees.  The 
examiner noted that the reinjury may be responsible for some 
of the veteran's increased loss of motion.  He did not have 
spasm or neck weakness.  His motor examination showed him 
generally weaker on the right.  There was no evidence of 
atrophy.  His deep tendon reflexes were intact bilaterally in 
his upper extremities.  He missed approximately one and one-
half months of work over a one and one-half year period due 
to his neck pain.

The examiner noted that the veteran's cervical spine 
disability causes weakened movement fatigability and 
incoordination according to the veteran's statement.  The 
examiner said these manifestations were purely subjective and 
did not comment further on their severity.  The examiner 
stated that he veteran's subjective complaints of pain were 
not manifested with any visible findings on movement.  There 
was no muscle atrophy and there was not adequate pathology 
present to support the level of the veteran's subjective 
complaints.  The diagnosis was C4 compression fracture.  

VA neurological evaluation in October 1998 revealed severe 
sensitivity of his neck muscles to light touch and pressure 
along his cervical paravertebral musculature and both 
bilateral upper trapezius.  He could flex his neck in the 
anterior forward direction 45 degrees.  However he complained 
of severe pain at his cervical paravertebral musculatures.  
Lateral rotation of his neck could be performed only up to 40 
degrees bilaterally with complaint of pain in both cervical 
paravertebral musculatures and bilateral upper trapezius.  
The veteran could only flex laterally up to about 10 degrees 
bilaterally, with complaint of severe pain along the cervical 
paravertebral musculatures.  Backward extension of his head 
and neck was 0 degrees.  The veteran complained of severe 
pain with attempts at further backward extension.  The 
diagnoses were chronic cervical and upper trapezius 
myofascial strain, mild degenerative changes in his cervical 
spine with disc protrusion and osteophytes and multi-level 
foraminal narrowing.  There was clinical suggestion of 
possible cervical radiculopathy or entrapment neuropathy, 
especially in his right upper extremity.

In a December 1998 addendum to the October 1998 VA 
examination, the examiner noted that normal range of motion 
of the cervical is flexion from 0 to 65 degrees, extension 0 
to 50 degrees, lateral flexion 0 to 40 degrees and rotation 0 
to 55 degrees.  The examiner further noted that the veteran 
has a moderate extent of disability with his continued 
cervical spine problems of moderate limitation due to his 
compression fracture at C6 with degenerative changes.  His 
functional limitations due to his service-connected neck 
include difficulty with getting his neck in certain positions 
for overhead use of his arms, twisting his neck to look 
behind him as in driving and heavy use of his upper 
extremities, for example, heavy lifting due to the stress on 
his cervical spine. 

In September 2000 the RO granted a 20 percent rating for the 
residuals of compression fracture C4-5 and C5-6 with 
degenerative changes, effective October 20, 1994.  The 
effective date for increase, October 20, 1994, was the date 
of a routine future examination. 


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Thus, in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 (2000).

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later or, unless specifically 
provided, on the basis of facts found.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings are to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When limitation of the part 
affected is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
20 percent is assignable under Diagnostic Code 5258.  When 
there is cartilage, semilunar, removal of, symptomatic, 10 
percent is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted. When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

The General Counsel for VA issued a precedent opinion in 
July 1997, which held that a claimant who had arthritis and 
instability of the knee may be, rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

When the knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Codes 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating if arthritis is clinically 
demonstrated.  

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

A 10 percent evaluation may be assigned for slight limitation 
of motion of the cervical spine.  A 20 percent evaluation may 
be assigned for moderate limitation of motion of the cervical 
spine.  A 30 percent evaluation may be assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5290.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that as a result of the January 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In that regard, the veteran was afforded a personal hearing 
in September 1997 and VA examinations in July 1991, October 
1993, October 1994 and October 1998.  Moreover, other 
evidence has been obtained which is probative thereof.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the veteran as mandated by the 
VCAA.  The Board is unaware of any additional evidence that 
has not already been requested and/or obtained that is 
pertinent to the veteran's appeal.  

In reaching the present determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issue to the veteran.

Congress recently passed the VCAA thereby modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Having determined 
that the duty to assist has been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.


Postoperative tear of the left MCL

The evidence shows that from August 20, 1983 the veteran was 
assigned a noncompensable evaluation for his service-
connected left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The noncompensable (0 percent) 
evaluation is appropriate, as there is no evidence after 
service prior to 1991 upon which to rate the disability.  
Further, there is no evidence of recurrent subluxation or 
lateral instability of the veteran's left knee to support an 
evaluation under Diagnostic Code 5257 and the use of this 
scheme exclusively may not refect the intended coordination 
of the functional impairment with the disability rating 
scheme.  In any event, service connection retroactive to 1983 
appears to have been granted in error.  This should have been 
obvious since the original compensation claim was not filed 
until 1991, many years after service.  However, even though 
the effective date is protected, the original rating may be 
staged on the basis of facts found.  Neither the 1991 VA 
benefit application or the initial VA examination referred to 
any treatment since service and none at the time.  VA records 
were obtained that showed the symptomatic left knee from 
early in 1991 and reasonably support the initial 10 percent 
rating from that time.

Service medical records showed no instability but he had 
limited range of motion of his left knee, positive McMurray's 
test and medial joint-line tenderness.  VA post-service 
examination in July 1991 shows flexion of the left knee was 
limited to 130 degrees with discomfort and it was noted that 
he experienced pain in running or going up and down steps.  
In addition, weather changes caused aching.  He was diagnosed 
with residual of left knee injury with pain.  He had knee 
pain complaints consistently from late February 1991 
according the information compiled in the VA outpatient 
records.

Notwithstanding the indication in the medical records of 
limited range of motion, such degree of limitation is not 
compensable under Diagnostic Code 5260 which assigns a zero 
percent evaluation for flexion limited to 60 degrees or 
greater.  Therefore, a compensable evaluation under 
Diagnostic Code 5257 or 5260 is not warranted.  Furthermore, 
a compensable evaluation under 5256, 5258, 5259, 5261 or 5262 
for the period in question is not warranted as the criteria 
for a compensable evaluation under these codes is not 
supported by the evidence.

In the alternative, however, the Board finds that the veteran 
is entitled to a compensable evaluation of 10 percent under 
the precepts of 38 C.F.R. § 4.40, 4.45 and DeLuca, supra for 
functional loss due to pain as demonstrated in the record.  
In that regard, the veteran complained of pain in his left 
knee.  The examiner, in-service, disclosed that the veteran 
had pain on palpation and on flexion and extension.  VA 
examiner diagnosed residuals of left knee injury with pain 
and noted that the veteran experienced pain when running, 
using stairs and when the weather changes.  See 38 C.F.R. 
§ 4.45; see also Johnson and DeLuca, both supra.  Based upon 
the foregoing, the Board finds that a compensable evaluation 
of 10 percent is warranted for the veteran's service-
connected left knee disability from February 22, 1991 as a 
result of an objective demonstration of functional limitation 
due to pain.

The evidence shows that from October 1, 1991 to October 19, 
1994 the veteran was assigned a 10 percent evaluation for his 
service-connected left knee disability again solely under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidentiary 
record during this time period shows there was no evidence 
that the veteran experienced recurrent subluxation or lateral 
instability of his service-connected left knee.  Moreover, 
medical records in November 1991, January 1992 and December 
1992 showed normal or full range of motion of the left knee.  

However, in August 1993 x-rays showed minimal narrowing of 
the knee joint; and in September 1993 the veteran once again 
underwent arthroscopy.  Subsequent to his surgery, VA 
examination in October 1993 revealed grossly impaired range 
of motion of the knee and pain on any motion.  On flexion he 
was 60 degrees short of full flexion and 70 degrees short of 
full extension.  It was noted that due to pain the veteran 
could not any maneuvers other than simple attempts to extend 
and flex.  In May 1994 musculoskeletal pain was diagnosed.  
VA examination in October 1994 showed flexion limited to 100 
degrees and extension limited 45 degrees from full extension.  
In addition, DJD was diagnosed and x-rays revealed 
degenerative change.  The range of motion was improved on 
reexamination in December 1994 when the examiner reported 
full extension of the left knee. 

In order to warrant an evaluation in excess of 10 percent for 
a left knee disability under the Rating Schedule for the 
period at issue, in this instance, the evidence must 
demonstrate that the veteran had, or more nearly 
approximated, moderate recurrent subluxation or moderate 
lateral instability, semilunar, dislocated cartilage, flexion 
limited to at least 30 degrees and extension limited to at 
least 15 degrees or tibia and fibula impairment with marked 
knee disability.  See Diagnostic Codes 5257, 5258, 5260, 
5261, 5262.  

Here, the October 1994 VA examination, a year after the 
second arthroscopy, showed the veteran was only capable of 
extending his left knee to 45 degrees from full extension.  
This degree of extension and the overall level of functional 
impairment warrants a 20 percent disability evaluation.  The 
Board has considered the fact that medical examinations 
between November 1991 and September 1993 indicate normal 
range of motion of the veteran's left knee and that an 
appreciably decreased range of motion was shown following 
arthroscopic surgery late in 1993.  The question, therefore, 
is whether the veteran on a facts found basis is entitled to 
an evaluation of 20 percent for the entire period from 
October 1, 1991 to October 19, 1994.  The Board finds that 
the veteran is not entitled to an evaluation of 20 percent 
from October 1, 1991 to September 13, 1993, the date the 
veteran had arthroscopic left knee surgery, as the evidence 
does not show that the manifestation of symptoms of his left 
knee disability met or more nearly approximated the criteria 
under any of the diagnostic code, enumerate above, to warrant 
an evaluation in excess of 10 percent from October 1, 1991 
through September 12, 1993.

However, as noted above, the evidence does in fact support an 
increased evaluation to 20 percent for a left knee 
disability, but only for the period from September 13, 1993 
through October 19, 1994 on the basis of facts found.  The 
Board considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint for the period of time in question under 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Based on the 
facts in this case during the period of time in question, as 
note previously, the Board finds that the increased 
evaluation based on pain or functional loss during such 
period to 20 percent is warranted when associated with the 
demonstrated limitation of motion.

The RO determined that the veteran's left knee disability 
warrants a 20 percent disability evaluation from October 20, 
1994.  The Board must consider whether the evidence supports 
the assignment of an evaluation in excess of 20 percent from 
October 20, 1994.  

On VA examination in October 1994 the veteran did not have 
severe lateral instability or recurrent subluxation of his 
left knee, knee ankylosis, limitation of flexion of 15 
degrees or extension limited to 20 degrees, or impairment of 
the tibia and fibula with marked knee disability in order to 
warrant an evaluation in excess of 20 percent.

The evidence shows that in October 1994 the veteran had 
limited range of motion of the left knee in that he lacked 45 
degrees of full extension and had limited flexion to 100 
degrees.  However, as noted previously in December 1994 the 
range of motion was improved.  Thereafter, in December 1997, 
he walked with a limp and his range of motion was limited, 
from 5 to 120 degrees.  In October 1998 range of left knee 
motion was 0 to 122 degrees.  Moreover, VA examiner in 
December 1998 stated that the veteran had a moderate extent 
of left knee disability.  This evidence is not indicative of 
symptoms that meet the criteria for an evaluation in excess 
of 20 percent under Diagnostic Codes for limitation of 
motion.  It appears reasonable to find that this evidence 
more nearly approximates the criteria for a 20 percent 
evaluation under these codes.  

The evidence further shows that the veteran was diagnosed 
with DJD.  His constant reports of pain associated with his 
left knee are consistent with medical findings of pain.  In 
November 1994 he was diagnosed with chronic left knee pain.  
He was also diagnosed with left knee pain in December 1994.  
In October 1998 he had pain over the medical joint line 
consistent with meniscal pain.  He also had atrophy of the 
left thigh.  The examiner noted that his limitation was 
mainly due to his complaints of pain.  The examiner further 
noted that the veteran's functional limitations due to his 
left knee disability include inability to squat, climb or 
balance normally.  Although the examiner suggested that the 
manifestations were subjective, the Board must consider such 
functional impairment as where range of motion is impeded.  

Based on the forgoing, the Board finds that an increased 
evaluation of 10 percent is warranted for the veteran's 
service-connected left knee disability on and after October 
20, 1994, on the basis of functional limitation due to his 
service-connected left knee disability.  38 C.F.R. §§ 4.40, 
4.45. 4.59 and DeLuca, supra.  Thus the Board finds that a 30 
percent disability evaluation from October 20, 1994 is 
warranted due to objective manifestations of function loss 
due to the veteran's service-connected left knee disability 
which now includes degenerative joint disease.  The 
disability should be coded under a more applicable scheme 
than recurrent subluxation or lateral instability since 
neither of these elements is shown. 


Residuals of compression fracture C4-5 and C5-6 with 
degenerative changes

VA rating criteria provide that arthritis may be evaluated on 
the basis of limitation of motion or alternatively, in 
certain circumstances, based on joint involvement.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5290.  The veteran's 
cervical spine disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290, equating to 
slight limitation of motion of the cervical spine, for the 
period from November 25, 1991 to October 19, 1994.  In order 
to warrant the next higher evaluation of 20 percent the 
evidence must show moderate limitation of motion of the 
cervical spine.  Id.  

In this case, the veteran's range of neck motion has been 
reported on VA examination.  Objective medical evidence shows 
that the veteran has demonstrated slight to moderate 
limitation of motion of the cervical spine.  Thus, in this 
instance, the Board finds that the level of symptomatology 
attributable to the veteran's cervical spine disorder from 
November 25, 1991 to October 19, 1994, is somewhere in-
between the schedular criteria for a 10 percent and 20 
percent evaluation.  

The evidence of record shows that the veteran was 
hospitalized for ten days for an injury to his neck, while in 
service.  During that time, motion of his neck was painful 
and limited and he experienced muscle spasm.  Post-service 
medical records in July 1992 show he experienced muscle spasm 
and spinal tenderness and x-rays showed DJD.  In January 1992 
he was diagnosed with DJD of the cervical spine and muscle 
spasm with right arm  paresthesias.  In March 1992 his upper 
extremity strength was limited by pain.  He was diagnosed 
with worsened neck pain.  Range of motion of the veteran's 
neck on forward flexion was to 40 degrees (60 degrees is 
normal); backwards extension was to 30 degrees (50 degrees is 
normal); and right and left lateral flexion were 30 degrees 
(40 degrees is normal).

Since the evidence shows that the veteran's symptoms are 
manifested by slight to moderate limitation of motion of the 
cervical spine, the Board will resolve reasonable doubt in 
favor of the veteran, and find that the evidence of record 
supports a 20 percent evaluation from November 1991 based on 
facts found.  38 C.F.R. § 3.102, 4.7.

The Board has considered whether a higher evaluation is 
warranted under Diagnostic Code 5287 (ankylosis of the 
cervical spine) and find that a higher evaluation is not 
warranted as there is no demonstration by the evidence that 
the veteran has cervical spine ankylosis.

Here, again, the Board must considered whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint for the period 
of time in question under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  Based on the facts in this case during the period of 
time in question.

The evidence shows the veteran experienced painful motion of 
his neck while in service.  Post-service, in March 1992, it 
was noted that his upper extremity strength was limited by 
pain in the neck and he was diagnosed with worsened neck 
pain.  VA examiner in October 1994 noted that the veteran 
moved his neck slowly and that pain occurred on forward, 
backward and rotating movements of the neck.  Based on the 
foregoing, a 10 percent evaluation is warranted to compensate 
the veteran for functional loss due to pain for the period 
from the October 1994 examination on the basis of facts 
found.

The RO assigned a 20 percent disability evaluation for the 
veteran's cervical spine disability, from October 20, 1994, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290, equating to 
moderate limitation of motion of the cervical spine.  The 
next higher evaluation of 30 percent under Diagnostic Code 
5290 is warranted if the evidence shows severe limitation of 
motion of the cervical spine.  Id.  

There is evidence in the record that the veteran's cervical 
spine disability is more nearly severe based on limitation of 
motion and functional impairment that is more recently 
demonstrated.  The evidence shows that in October 1995 the 
veteran was diagnosed with cervical arthritis.  It was noted 
that he had decreased range of motion secondary to neck pain.  
MRI of the cervical spine in September 1996 indicated 
moderate stenosis of the canal at C4-5 and disc bulge on 
herniation at C5-6, which produces mild canal narrowing.  
There was mild kyphosis at C5-6.  The diagnosis was mild 
multilevel degenerative changes.  In October 1998 VA 
examination showed the veteran had limitation of neck motion.  
He did not have spasms, atrophy or neck weakness.  In 
December 1998, the examiner noted that the veteran had a 
moderate extent of disability with his cervical spine 
problems of moderate limitation.  As such, findings 
commensurate with more than moderate limitation of motion 
under Diagnostic Code 5290 are not shown.  Therefore an 
evaluation in excess of 20 percent is not warranted based 
solely on limited motion.  Moreover, no ankylosis of the 
cervical spine, either favorable or unfavorable, has been 
demonstrated and therefore Diagnostic Code 5287 (ankylosis of 
the cervical spine) is not for application.

In considering whether and increased evaluation is warranted 
under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra for pain or 
functional loss, the Board notes that the veteran has 
testified that he experiences pain in his neck.  He also 
testified to certain physical limitation due to his neck 
pain.  The Court has held that a lay person can provide 
evidence of visible symptoms.  See Dean v. Brown, 8 Vet. App. 
449, 455 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40.  Here, the veteran's 
accounts of neck pain are supported by adequate pathology and 
medical evidence confirms his functional loss due to pain.

In November 1996 the veteran was diagnosed with pain in the 
neck with radiation into the right arm.  VA examiner in 
October 1998 noted that the veteran's cervical spine 
disability causes weakened movement fatigability and 
incoordination, even though she was unable to comment on the 
severity of such manifestations.  VA neurological evaluation 
in October 1998 revealed the veteran had pain on lateral 
rotation, flexion and backward extension of his neck.  VA 
examiner in December 1998 noted that the veteran's functional 
limitations due to his service-connected neck include 
difficulty with getting his neck in certain positions for 
overhead use of his arms, twisting his neck to look behind 
him as in driving and heavy use of his upper extremities.  

Based on the foregoing, the Board finds that an increased 
evaluation to 30 percent is warranted for the veteran's 
service-connected cervical spine disability due to functional 
loss and pain under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  This rating is based on facts found on the October 6, 
1998 neurological examination and thereafter.  The 
representative's argument for a rating under Diagnostic Code 
5293 is noted.  However, the Board is not inclined to agree 
since the VA neurology examiner in 1998 concluded that the 
veteran did not have an objective, ascertainable neurological 
component supporting his cervical spine disability.  Further, 
he is separately rated for right upper extremity weakness on 
a secondary basis. 

With respect to the veteran's claims, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in this case, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left knee and cervical spine 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an original rating of 10 percent from February 
22, 1991 for postoperative tear of the left MCL is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.

Entitlement to an original rating in excess of 10 percent 
through September 12, 1993 for postoperative tear of the left 
MCL is denied.

Entitlement to an original rating of 20 percent from 
September 13, 1993 through October 19, 1994 for postoperative 
tear of the left MCL is granted, subject to applicable 
criteria governing the payment of monetary benefits.

Entitlement to an original rating of 30 percent from October 
20, 1994 for postoperative tear of the left MCL is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.

Entitlement to an original rating of 20 percent from November 
25, 1991 through October 5, 1998 for residuals of compression 
fracture C4-5 and C5-6 with degenerative changes is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.


Entitlement to an original rating of 30 percent from October 
6, 1998 for residuals of compression fractures C4-5 and C5-6 
with degenerative changes is granted, subject to applicable 
criteria governing the payment of monetary benefits.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals



 

